Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Matthias Reinhardt for Method and Operating Unit Of a Motor Vehicle By Means Of An Identification System, In Which Two Authorizations Are Necessary, And An Identification System filed 1/19/21 has been examined. Claims 9-16 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,11-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. US Patent Application Publication 20190168712 in view of Phatak et al. US Patent Application Publication 20080039114.


Regarding claim 9, Yakovenko teaches a method for operating a functional unit of a motor vehicle using an identification system, the method comprising: transmitting, by a mobile identification element to an identification device (vehicle), a first identification signal for a first authorization with the identification system for operating the functional unit (step 202, paragraph 033); transmitting , by the mobile identification element to the identification device, a second identification signal for a second authorization with the identification system for operating the functional unit (paragraph 035); determining, by the identification device, a first signal duration of the first identification signal in order to determine a first spacing of the identification element from the identification device at a first point in time (paragraph 018); determining, by the identification device, a first receiving level (signal strength) of the first identification signal at the first point in time (paragraph 018, 022); determining, by the identification device, a second signal duration of the second identification signal in order to determine a second spacing of the identification element from the identification device at a second point in time (paragraph 035), which is different from the first point in time; determining (paragraph 035), by the identification device, a second receiving level of the second identification signal at the second point in time (paragraph 035-036). Yakovenko teaches activating a vehicle function when the it is determined that the fob is located in  a particular location with respect to the vehicle and operating the functional unit only if the first and second authorizations are present (paragraph 036). Yakovenko teaches a comparison between the first spacing and second spacing based on the communication range of the first spacing (paragraph 038) and communication range for the second spacing (paragraph 036) but is silent on teaching comparing, by the identification device, the first receiving level and the second receiving level with at least one reference receiving level stored in a storage medium to determine a first distance of the identification element from the identification device at the first point in time and a second distance at the second point in time. Phatak et al. in an analogous art teaches determining a location based on the received signal strength and determining the location based on a comparison between the received signal strength and a reference signal strength (abstract, paragraph 021).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko et al. as disclosed by Phatak et al. at the time of the invention because such modification represents an effective and reliable means for determining location information based on the received signal strength. 

Regarding claim 11, Yakovenko teaches the second authorization is generated if the first spacing is greater than the second spacing (the second spacing representing the authentication zone is closer to the vehicle than the first spacing, paragraph 036).

 Regarding claim 12, Yakovenko teaches the first and second identification signals are received by a plurality of receiving devices of the identification device, and a respective signal duration measurement and a respective spacing determination from the respective paragraph 024-025)
Regarding claim 13, Yakovenko teaches a position of the identification element relative to the motor vehicle is determined depending on the respectively determined spacings of the respective plurality of receiving devices (paragraph 024-025).
Regarding claim 14, Yakovenko teaches the first and second spacing are only taken into account in the comparison when the respective first and second spacing falls below a predetermined spacing threshold value (the first and second spacing is based on the first and second communication range, paragraph 036-038).
Regarding claim 16, Yakovenko teaches an identification system, comprising: at least one identification device (paragraph 018-019); an identification element (paragraph 018); and an electronic computing device (paragraph 018-019), wherein the identification system is configured to transmit, by the mobile identification element to the identification device, a first identification signal for a first authorization with the identification system for operating the functional unit (paragraph 035); transmit, by the mobile identification element to the identification device, a second identification signal for a second authorization with the identification system for operating the functional unit (paragraph 035); determine, by the identification device, a first signal duration of the first identification signal in order to determine a first spacing of the identification element from the identification device at a first point in time (paragraph 018); determine, by the identification device, a first receiving level of the first identification signal at the first point in time (paragraph 018, 022); determine, by the identification device, a second signal duration of the second identification signal in order to determine a second spacing of the identification element from the identification device at a second point in time, which is different from the first point in time (paragraph 035);  determine, by the identification device, a second receiving level of the second identification signal at the second point in time (paragraph 035-036). Yakovenko teaches activating a vehicle function when the it is determined that the fob is located in  a particular location with respect to the vehicle and operating the functional unit only if the first and second authorizations are present (paragraph 036). Yakovenko teaches a comparison between the first spacing and second spacing based on the communication range of the first spacing (paragraph 038) and communication range for the second spacing (paragraph 036) but is silent on teaching comparing, by the identification device, the first receiving level and the second receiving level with at least one reference receiving level stored in a storage medium to determine a first distance of the identification element from the identification device at the first point in time and a second distance at the second point in time. Phatak et al. in an analogous art teaches determining a location based on the received signal strength and determining the location based on a comparison between the received signal strength and a reference signal strength (abstract, paragraph 021).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko et al. as disclosed by Phatak et al. at the time of the invention because such modification represents an effective and reliable means for determining location information based on the received signal strength. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. US Patent Application Publication 20190168712 in view of Phatak et al. US Patent Application Publication 20080039114 and further in view of Kim et al. US Patent Application publication 20190292839.
Regarding claim 10. Yakovenko is silent on teaching the second authorization is generated if the determined first spacing is exceeded by the determined second spacing. Kim in an analogous art teaches generating an authentication to lock the door when first spacing is exceeded by the determined second spacing indicating that the person is walking away from the vehicle (paragraph 090-091).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko in view of Phatak at the time of the invention as disclosed by Kim et al. because such modification improves the security of the vehicle by ensuring the vehicle is secured when the user walk away from the vehicle. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. US Patent Application Publication 20190168712 in view of Phatak et al. US Patent Application Publication 20080039114 and further in view of Colella US Patent Application Publication 20160261291.
Regarding claim 15, Yakovenko is silent on teaching comparing the first receiving level comparison with the second receiving level comparison; and selecting, depending upon the comparison of the first receiving level comparison with the second receiving level comparison, one of the first and second ones of the plurality of receiving devices to determine the first and second distances of the identification element from the selected one of the first and second receiving devices. Colella in an analogous art teaches comparing the first receiving level comparison with the second receiving level comparison; and selecting, depending upon the comparison of the first receiving level comparison with the second receiving level comparison, one of the first and second ones of the plurality of receiving devices to determine the first and second distances of the identification element from the selected one of the first and second receiving devices (paragraph 068-069).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yakovenko in view of Phatak as disclosed by Colella because such modification provides for a more effective and efficient communication between the vehicle and the portable device by selecting the receiving unit that is more effective in localizing the portable device. 






Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683